Citation Nr: 0014160	
Decision Date: 05/30/00    Archive Date: 06/05/00

DOCKET NO.  92-01 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to August 
1969, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim of 
entitlement to an increased rating for his PTSD, then 
evaluated as 30 percent disabling.  The veteran timely 
appealed this determinations to the Board.

During the course of this appeal, the veteran perfected 
appeals to the Board for nonservice-connected pension 
benefits, as well as to the reduction of the evaluation of 
his bilateral hearing loss from 40 percent to 20 percent and 
ultimately to 10 percent disabling.  At an August 1992 
hearing, the veteran specifically withdrew his claim for this 
benefit, and as such, this issue is not before the Board.  
See 38 C.F.R. § 20.204 (1999).  In addition, in a June 1995 
rating action the RO determined that the reductions were 
clearly and unmistakably erroneous and restored his 
entitlement to the 40 percent rating claim, effective from 
the date of the reduction.  Because the RO granted 
entitlement to the relief sought by the veteran, this issue 
is also no longer before the Board.  

Further, the veteran perfected for the Board's review claims 
for service connection for the following disabilities:  (1) 
an organic stomach condition; (2) residuals of a shrapnel 
wound of the chest; (3) residuals of a perforated right 
eardrum; (4) memory loss; (5) vision loss; and (6) an 
application to reopen a claim of entitlement to service 
connection for a nose condition.  In a signed statement, 
however, which was received at the RO in July 1998, the 
veteran specifically withdrew all his claims, with the 
exception of his claim for an increased rating for his PTSD; 
as discussed below, he also indicated his desire to continue 
prosecuting a claim of entitlement to an earlier effective 
date for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), which the RO, in a February 1998 granted 
and assigned an effective date of July 20, 1995.  
Accordingly, these six service connection issues are not 
before the Board.  See 38 C.F.R. § 20.204.

In addition, in June 1997, the RO increased the evaluation of 
the veteran's PTSD to 70 percent.  Because the increase in 
the evaluation for PTSD does not represent the maximum 
available rating available for this disability, the veteran's 
claim for an increased evaluation remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35 (1993).  

Further, as noted above, in a February 1998 rating action, 
the RO granted the veteran's claim of entitlement to a TDIU, 
effective July 20, 1995.  In a separate July 1998 the 
statement, which was received at the RO that same month, the 
veteran expressed his disagreement with the effective date 
assigned for the award of the TDIU, asserting that the award 
should be retroactive to September 12, 1990, the date he 
filed his claim for an increased rating for PTSD.  
Thereafter, in August 1998, the RO granted the veteran's 
request and determined that his entitlement to a TDIU was 
effective September 12, 1990.  As such, the veteran's claim 
for an earlier effective date for a TDIU has been resolved 
and is no longer before the Board.

As a final preliminary matter, the Board points out that the 
RO's action in establishing entitlement to a TDIU, effective 
September 12, 1990, does not impact on the Board's 
consideration of his claim for an increased rating for his 
PTSD, effective during the period in which entitlement to 
those benefits has been established.  The Board notes that 
the United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (Court) has consistently held that claims for 
increased ratings, including on an extraschedular basis, are 
separate and distinct from a total rating claim.  See 
Colayong v. West, 12 Vet. App. 524, 537 (1999).  



FINDINGS OF FACT

1.  Neither the former criteria for evaluating psychiatric 
disabilities, in effect when the veteran filed his claim for 
an increased rating, nor the revised criteria, which became 
effective November 7, 1996, is more favorable.

2.  The veteran's PTSD is productive of total social and 
industrial inadaptabiliy.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent evaluation 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 4.132, 
Diagnostic Code 9411 (1996 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a rating decision dated in May 1970, the RO established 
service connection for a psychophysiological gastrointestinal 
reaction and assigned a 10 percent evaluation.  Both the 
characterization of the service-connected disability and the 
10 percent evaluation remained in effect until the RO, in May 
1988, established service connection for PTSD, 
recharacterized the service-connected disability as PTSD with 
psychophysiological gastrointestinal reaction, and assigned a 
30 percent evaluation.  The characterization of the service-
connected disability and the 30 percent evaluation remained 
static when the veteran filed his current claim for an 
increased rating in September 1990.  Thereafter, although the 
claim was initially denied, in June 1997, the RO increased 
the evaluation of the veteran's psychiatric disability to 70 
percent.

During the course of this appeal, the veteran was afforded 
numerous pertinent VA examinations.  The record also contains 
several reports that were prepared by Vet Center counselors; 
voluminous VA outpatient treatment records, dated from March 
1990 to June 1997; transcripts of hearings conducted in 
August 1992 and October 1996 before RO personnel; a copy of a 
decision awarding disability benefits from the Social 
Security Administration (SSA), including the records upon 
which that determination was based; written argument 
submitted by the veteran's accredited representative; and 
numerous statements filed by the veteran.

A November 1989 report prepared by a Vet Center counselor 
reflects that the veteran was seen at the Worcester Vet 
Center on several occasions and that the veteran's PTSD was 
manifested by severe social isolation, including an inability 
to maintain close relationships, as well as rage and 
emotional numbing.

In April 1990, the veteran was afforded a VA psychiatric 
examination.  During the examination, he reported awakening 
from sleep as a result of nightmares and flashbacks relating 
to experiences he had in Vietnam.  He also complained of 
having memory problems.  The examiner observed that the 
veteran was receiving regular outpatient treatment care at a 
local Vet Center and at a local VA medical facility.  In 
addition, he indicated that the veteran "still suffered from 
easy anger," and that a mental status examination revealed 
that his PTSD was manifested by "excess irritability."  The 
examiner also described the veteran as hypervigilant.  
Further, the examiner noted that the veteran had never been 
married and that he lived with his mother.  The diagnosis was 
PTSD.

Also of record is an August 1990 report prepared by the 
veteran's treating counselor at the Worcester Vet Center.  
The counselor indicated that the veteran's PTSD was 
productive of frequent bouts of rage, frequent nightmares, as 
well as anger, social isolation, intrusive thoughts, anxiety, 
"intense survivor guilt," and psychic numbing.  In 
addition, the examiner reported that the veteran's PTSD 
interfered with his ability to pursue his chosen occupation, 
which he identified as carpentry.  In sum, he opined that, as 
a result of his PTSD, the veteran was "severely restricted 
in socializing and employment."

VA outpatient treatment records, dated from February 1990 to 
April 1991, show that the veteran was seen on numerous 
occasions for various complaints relating to his PTSD.  Among 
the manifestations of the disorder reflected in the entries 
are depression, anger, sleep impairment, "constant 
preoccupation with Vietnam," nightmares and anxiety.  In 
addition, difficulties in establishing and maintaining 
relationships were noted; however, the records indicate that 
he was planning to marry.  

In May 1991, the veteran was afforded a VA general medical 
examination.  He described the disability as "still 
bothersome" and reported that his fiancée was "backing 
away" because she was afraid of him.  The examination report 
contains no pertinent clinical findings and reflects that the 
veteran was diagnosed as having PTSD.

In July 1991, a VA social work assessment was conducted.  The 
report shows that the veteran indicated that he had 
continuing social and industrial impairment due to his PTSD.  
The examiner recommended that the veteran continue to seek 
treatment at the Worcester Vet Center.  In doing so, he 
stated that the veteran continued to "struggle" with the 
disability.

Further, a November 1991 private medical examination report, 
apparently conducted in connection with the veteran's claim 
for disability benefits from the SSA, reflects that he 
complained of having numerous psychiatric and physical 
problems.  The physician noted the veteran's complaints of 
psychiatric symptoms, which are consistent with those 
indicated above.  No specific psychiatric diagnosis was 
offered.

The veteran was thereafter hospitalized from May to July 
1992, at a VA PTSD treatment program.  During the 
hospitalization, he attending regular counseling sessions.  
At discharge, the examiner recommended that the veteran 
needed to continue therapy to deal with his current 
psychiatric symptoms, which included social isolation, low 
self-esteem, depression and anger.  In addition, the report 
reflects that the veteran was unemployable.  At discharge, 
however, the physician diagnosed the veteran as having PTSD 
as well as several physical disabilities and estimated the 
veteran's GAF score as 55.

In August 1992, the veteran and his spouse testified at a 
hearing conducted before a hearing officer at the RO.  The 
veteran stated that he received regular VA treatment for his 
psychiatric problems.  In addition, he indicated that he had 
recently been hospitalized for a two-month period at the 
Togus, Maine, VA Medical Center to treat his PTSD.
 
Additional VA outpatient treatment records, dated from July 
1991 to June 1993, show that the veteran continued to receive 
regular VA care for his PTSD.  The entries reflect that he 
continued to suffer from symptomatology consistent with that 
noted above.

In June 1993, the veteran was afforded a VA general medical 
examination.  He complained of having continuing psychiatric 
problems and reported that he was receiving care at the 
Worcester Vet Center and at the West Roxbury, Massachusetts, 
VA Medical Center.  The examiner noted the veteran's 
diagnosis of PTSD but offered no clinical impressions of the 
disability.

Also of record is a November 1993 report prepared by a VA 
physician who treated the veteran for his PTSD during the 
1992 hospitalization.  In the report, the examiner stated 
that the veteran exhibited intense pain relating to his 
Vietnam experiences.  The examiner further reported that the 
veteran's PTSD was productive of impaired sleep, as well as 
anger, rage and a tendency to become easily frustrated.  He 
also indicated that the veteran "was somewhat limited in his 
ability to concentrate and carry through a complex task."  
The physician added that the veteran was "extremely limited 
in his ability to tolerate frustration accompanying such 
tasks."  The physician further stated that the veteran had 
an extremely limited ability to deal with others around a 
work relationship, and that he tended to isolate himself.  In 
addition, the examiner opined that the veteran's failure to 
work or educate or train himself for work, coupled with his 
inability to socialize or live with others, drove him to his 
isolation early on; the record shows that subsequent to his 
return from service, the veteran spent several years living 
in the Vermont and New Hampshire mountains.  The physician 
added that the above was consistent with the nature of the 
veteran's PTSD.

Further VA outpatient treatment records, dated from June 1993 
to October 1996, show that the veteran continued to be 
regularly treated for his PTSD.  In addition, despite 
treating the disability with various medications, the entries 
reflect that the veteran's PTSD was productive of severe 
anxiety, nightmares, flashbacks, hyperarousal, 
hypervigilance, sleep impairment, social withdrawal, 
depression, irritability, violent behavior, difficulty in 
trusting others, and difficulty establishing and maintaining 
relationships, including his marriage.  

In October 1996, the veteran testified at a hearing conducted 
before a hearing officer at the RO.  During the hearing, he 
noted his history of military service and Vietnam and 
reported having psychiatric symptomatology consistent with 
that indicated above.  The veteran asserted that his PTSD 
warranted at least a 70 percent evaluation.  In addition, he 
stated that he was awarded disability benefits from the SSA 
and maintained that he was unemployable solely as a result of 
his PTSD.

In November 1996, the veteran was afforded a formal VA 
psychiatric examination.  The physician reviewed the 
veteran's records and observed that he was currently 
receiving VA treatment on a biweekly basis for his PTSD.  In 
addition, she noted that the veteran was hospitalized to 
treat his PTSD at the Togus, Maine, VA Medical Center and 
that had been awarded disability benefits from SSA on the 
basis that he was unemployable.  The examiner described as 
"unfortunate" the veteran's decision to get married five 
years earlier, explaining that he had a poor relationship 
with his stepdaughter.  She also indicated that the veteran's 
relationship with his spouse was poor, noting that they 
essentially led separate lives.  The examiner observed that 
because the veteran was unable to contain his rage, 
protective orders had been issued against him and that he was 
also placed in jail.  In addition, she reported that the 
veteran stated that he had no socialization whatsoever, and 
that he attributed this to his inability to control his rage; 
he indicated he "blows up."  The veteran also complained 
that he constantly relieves the traumas he suffered in 
Vietnam, and that he suffered from numbing, avoidance and 
hyperarousal, which the examiner indicated was consistent 
with his PTSD.  In addition, he stated that he has recurrent 
intrusive thoughts, nightmares, irritability and depression.  
The veteran also said that he attempts to avoid any 
connection to Vietnam, including movies or television shows.

The mental status examination disclosed that the veteran was 
alert, oriented and cooperative.  In addition, it revealed 
that the veteran was anxious and tremulous although the 
examiner commented that the veteran was able to respond to 
her questions.  The physician further reported that the 
veteran denied having depression, homicidal ideation or 
suicidal ideation "despite the fact that it has been his out 
of control rage which has landed him in jail."  In addition, 
she commented that although the veteran did not exhibit 
evidence of a formal thought disorder, his disorganization of 
thought and disorientation from nightmares and dissociation 
to flashbacks represented impairment in reality testing.  The 
examiner further stated that the veteran had poor insight 
into the nature of his condition and that his judgment was 
impaired, which represented a danger to others.  The 
diagnosis was severe PTSD.  The physician estimated that the 
veteran's GAF score was 40.

VA outpatient treatment records, dated from November 1996 to 
June 1997, reflect that the veteran continued to be seen for 
numerous complaints consistent with that reported above and 
that he was diagnosed as having PTSD.

In September 1997, the RO received copies of SSA 
determinations indicating that the veteran was awarded 
disability benefits from that agency.  The records reflect 
that the veteran's "primary diagnosis" was "anxiety-
related impairment of war connected post-traumatic stress 
disorder."  

The veteran was again afforded a formal VA psychiatric 
examination in January 1998.  The physician noted the 
veteran' military history as well as his contention that the 
disability warranted a 100 percent evaluation.  The veteran 
indicated that the sound of helicopters traveling triggered 
intrusive thoughts relating to his Vietnam experiences.  He 
also described himself as "pretty housebound," and 
indicated that he spent a great deal of time alone at home 
performing home improvement projects; however, he added that 
he did travel around the "periphery" of the town in which 
he resided.  In addition, he said that he spent a great deal 
of time in the cellar of the home, which he reported his 
spouse nicknamed "the bunker."  The veteran also reported 
that he feared "open situations," explaining that they made 
him feel vulnerable to sniper attacks.

The physician noted that the veteran had recently remarried 
following a divorce from his first spouse.  The examiner 
stated that the veteran's PTSD symptoms caused difficulty in 
the marriage because his wife did not understand the 
condition.  A mental status examination revealed that his 
mood was psychomotorly retarded.  In addition, the examiner 
stated that the veteran indicated that he was depressed and 
easily troubled by his symptoms.  The physician commented 
that his affect was mood congruent and that the veteran 
appeared depressed, easily irritated and dysphoric.  In 
addition, she described the rate of his speech as slow, 
although she indicated that its volume was normal.  The 
examiner further reported that the veteran's thought flow was 
relevant and coherent, although at times it was "a bit 
tangential;" there was no evidence of psychosis.  The 
examiner added that the veteran was not acutely suicidal and 
he had good impulse control.

The physician's impression was that, although the veteran was 
able to perform "repair jobs at home," his PTSD was 
severely to totally industrial disabling.  The examiner 
further opined that the PTSD was also manifested by severe to 
total social impairment.  She estimated his GAF score as 
between 35 and 45, and indicated that the score reflected 
major impairment in the veteran's ability to work as well as 
to interact with his family.

In addition, in numerous statements, the veteran asserts that 
his PTSD is productive of total social and industrial 
impairment, and that a 100 percent schedular evaluation is 
warranted.  Finally, in written argument, in support of the 
veteran's position, his representative cites 38 C.F.R. 
§ 4.16(c) (1996) as basis for the grant of benefits.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to increased rating for his service-
connected psychiatric disability is plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-632 (1992).  The Board also is satisfied 
that all relevant facts have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  Id.

In this regard, the Board notes that the pertinent evidence 
of record includes numerous VA examination reports; VA 
outpatient treatment records, dated from March 1990 to June 
1997; transcripts of two RO hearings; a SSA determination, 
together with the records upon which that decision was based; 
written argument submitted by the veteran's accredited 
representative; and statements filed by the veteran.  The 
Board acknowledges that VA outpatient treatment records dated 
subsequent to June 1997, have not been associated with the 
claims folder.  However, given the fact that the Board has 
reached a favorable disposition in the current appeal (the 
assignment of a 100 percent schedular rating for his service-
connected psychiatric disability), the Board finds that the 
veteran is not prejudiced by its review of the claim on the 
basis of the current record.  See Allday v. Brown, 7 Vet. 
App. 517, 530 (1995) (the duty to assist does not extend to 
seeking records that would make no difference in the outcome 
of this appeal).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected PTSD with psychophysiological 
gastrointestinal reaction is rated as 70 percent disabling 
under Diagnostic Code 9411 of the Rating Schedule.  The Board 
observes that, effective November 7, 1996, VA revised the 
criteria for diagnosing and evaluating psychiatric 
disabilities, to include PTSD.  61 Fed. Reg. 52,695 (1996).  
Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  In this regard, the General Counsel of 
VA has recently held that where a law or regulation changes 
during the pendency of a claim for an increased rating, the 
Board should first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991) can be no 
earlier than the effective date of that change.  The Board, 
however, must apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must consider the claim pursuant to the both 
criteria during the course of the entire appeal.  See 
VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).  Further, as the RO has considered the claim 
under the former and revised criteria in the June and 
September 1997 rating actions, there is no prejudice to the 
veteran in the Board doing likewise, and applying the more 
favorable result.

The veteran's service-connected psychiatric disability was 
formerly evaluated under Diagnostic Code 9502 to reflect the 
psychophysiological gastrointestinal reaction.  Under the 
former criteria for evaluating psychiatric disability under 
both Diagnostic Codes 9502 and 9411, a 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was severe impairment of the ability to obtain or 
retain employment.  To warrant a 100 percent evaluation, the 
attitudes of all contacts except the most intimate must have 
been so adversely affected as to result in virtual isolation 
in the community; or there must have been totally 
incapacitating symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, as a 
result of the psychiatric disability, the individual must 
have been unable to obtain or retain employment.  Such 
criteria provided three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).

Further, a note under former Diagnostic Codes 9500-9511, 
(these diagnostic codes were repealed when the revised 
criteria became effective) provided that when two diagnoses, 
one organic and the other psychological or psychoneurotic, 
are presented covering the organic and psychiatric aspects of 
a single disability entity, only one percentage evaluation 
will be assigned under the appropriate diagnostic code 
determined by the rating board to represent the major degree 
of disability.  

In addition, 38 C.F.R. § 4.16(c), which was repealed when the 
revised criteria for rating psychiatric disabilities became 
effective, provided that where the veteran's only service-
connected disability was a mental disorder that was assigned 
a 70 percent evaluation, and that mental disorder precluded a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder must be assigned a 100 
percent evaluation under the appropriate diagnostic code.

Under the revised criteria, a 70 evaluation is warranted when 
a veteran's psychiatric disability, whether it is PTSD or 
psychophysiological gastrointestinal reaction, creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.

In addition, pursuant to 38 C.F.R. § 4.126(d), effective 
November 7, 1996, when a single disability has been diagnosed 
both as a physical condition and as a mental disorder, the 
rating agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition.

Following a careful review of the evidence, the Board finds 
that the veteran's PTSD warrants a 100 percent evaluation 
under both the former and the revised criteria.  In reaching 
this determination, the Board observes that the November 1993 
report, prepared by a physician who treated the veteran 
during his two-month 1992 hospitalization that was part of a 
VA PTSD treatment program, suggested that the veteran was 
unable to work due to his PTSD.  In addition, the Board notes 
that, in the November 1996 examination report, the physician 
diagnosed the veteran as having severe PTSD and opined that 
the veteran represented a danger to others.  The diagnosis 
was severe PTSD.  Moreover, the examiner estimated his GAF 
score was 40, which according to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, (DSM-
IV), reflects, among other things, an inability to work.  
Further, in the January 1998 VA psychiatric examination, the 
physician stated that although the veteran was able to 
perform "repair jobs at home," his PTSD was severely to 
totally industrial disabling.  The examiner further opined 
that the PTSD was also manifested by severe to total social 
impairment.  Further, she estimated his GAF score as between 
35 and 45, which according to DSM-IV, reflects an inability 
to keep a job to and inability to work.  As such, under the 
former criteria, a total schedular rating is warranted.  In 
addition, although the veteran is deemed entitled to the 
maximum assignable evaluation under the former criteria, 
given the severity of his social and industrial impairment, a 
100 percent evaluation under the revised criteria is also 
warranted.  

In reaching this determination, the Board observes that it is 
consistent with the RO's August 1998 grant of entitlement to 
an earlier effective date for the veteran's TDIU.  In that 
decision, the RO explained that the veteran's claims for a 
TDIU and increased rating for his psychiatric disability were 
inextricably intertwined, and that the veteran was 
unemployable from September 12, 1990, the date the veteran's 
claim for an increased rating for his PTSD was filed.

As a final point, in light of the above determination that 
the veteran's service-connected psychiatric disability, PTSD, 
warrants a 100 percent schedular rating, evaluation of any 
service-connected gastrointestinal impairment is unnecessary 
as doing so could not result in a higher rating for the 
service-connected disability.  


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent rating for PTSD is granted.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

